OPINION AND JOURNAL ENTRY
This cause comes on timely appeal from a magistrate's decision issued March 12, 2002 and the trial court's overruling objections to the decision. For the following reasons we dismiss this appeal for lack of a final appealable order.
The order of May 17, 2002 issued by the Juvenile Court is an abrupt order simply overruling the objections to the magistrate's decision. It neither adopts the decision nor, more importantly, does it enter judgment.
In Harkins v. Wasiloski (Dec. 5, 2001), 7th Dist. No. 00 CA 9, 2001 Ohio 3467, this Court held that an order which merely adopts a magistrate's decision without independently setting out the rights, duties and obligations of the parties is not a final appealable order. This Court cited to numerous cases which require that a court issue its own order resolving the issues based upon the findings and conclusions made by the magistrate. In re Michael (1991), 71 Ohio App. 3d 727; In reZakov (1995), 107 Ohio App. 3d 716; Sabrina v. Robbin (Jan. 26, 2001), Lucas App. No. L-00-1374, unreported; Muzenic v. Muzenic (June 6, 2000), Mahoning App. No. 95 C.A. 181, unreported.
The operative order in this case merely overrules objections. While it may be inferred that the magistrate's decision has been adopted, that is not clearly stated. Nonetheless, by established case law the order appealed is not a final judgment subject to immediate review.
Appeal sua sponte dismissed. Cause remanded to the trial court for further proceedings according to law and consistent with this opinion.
Costs taxed against appellant.
Donofrio, J., Waite, J., and DeGenaro, J., concurs.